DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim status
	Claims 1, 2, and 5-15 are pending. Claims 12-15 are withdrawn. Claims 3 and 4 are canceled. Claims 1, 2, 5-11 are currently under examination. 
The amendment filed on 10/01/2021 in response to the Non-Final office Action of 04/01/2021 is acknowledged and has been entered.


				Action Summary
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is maintained as the claim as amendment does not cure the deficiency or clarity of the terms “and” and “or” in the claim.
Claims 1, 2, 5, 8, 10, and 12-13 rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over D’Aniello et al (IT1359913, accessible to the public on 03/15/2007) in view of Curtis-Prior et al (US4, 804,674) are maintained. 
Claim 7 rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over D’Aniello et al. (IT1359913, accessible to the public on 03/15/2007) in view of Curtis-Prior et al. (US4, Wolinsky, Sports Nutrition: vitamins and trace elements, 1997 is maintained. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear whether or not the concentration of D-aspartic acid or salts thereof and L-aspartic acid or salts thereof together is from 50% to 85% of the total dry weight of the composition is additive, i.e. D + L or D and L together can be each 50% to 85% out of the range of D-aspartic acid or salts thereof from 50% to 80% and L-aspartic acid or salts thereof  from 20% to 50%,. There is nothing in the instant specification disclosing D + L together is from 50% to 85% of the total dry weight of the composition. In light of the specification, said concentration of D-aspartic acid or salts thereof and L-aspartic acid or salts thereof together is from 50% to 85% of the total dry weight of the composition is interpreted to be the concentration of each of the D and L together is 50% by weight of the dry composition.

A) (i) one or more pharmaceutically acceptable excipient(s); and
     (ii) one or more coadjuvant(s); and
     (iii-a) a combination of D aspartic acid or (iii-b)  one or more alkaline or alkaline earth metal salts of D-aspartic acid and (iii-c) L-aspartic acid or (iii-d) one or more alkaline or alkaline earth metal salts L-aspartic acid.

B) (i) one or more pharmaceutically acceptable excipient(s); or 
     (ii) one or more coadjuvant(s); and
      (ii-a) a combination of D aspartic acid or (ii-b)  one or more alkaline or alkaline earth metal salts of D-aspartic acid and (ii-c) L-aspartic acid or (ii-d) one or more alkaline or alkaline earth metal salts L-aspartic acid.

C) (i) one or more pharmaceutically acceptable excipient(s); or
     (ii) one or more coadjuvant(s); or
     (iii) a combination of D aspartic acid or (iii-b)  one or more alkaline or alkaline earth metal salts of D-aspartic acid and (iii-c) L-aspartic acid or (iii-d) one or more alkaline or alkaline earth metal salts L-aspartic acid.

D) (i) one or more pharmaceutically acceptable excipient(s); and
     (ii) one or more coadjuvant(s) or
          (iii) a combination of D aspartic acid or (iii-b)  one or more alkaline or alkaline earth metal salts of D-aspartic acid and (iii-c) L-aspartic acid or (iii-d) one or more alkaline or alkaline earth metal salts L-aspartic acid.

For purpose of examination, said limitation is interrupted to be 
A composition for use in the treatment of male infertility comprising: 
a) a combination of D-aspartic acid or one or more alkaline or alkaline earth metal salts  
thereof and L-aspartic acid or one or more alkaline or alkaline earth metal salts thereof, and
 b) one or more pharmaceutically acceptable excipient and/or coadjuvant; 
	wherein the concentration of D-aspartic acid or one or more alkaline or alkaline earth metal salts thereof is from 80% to 99.5% 80% and the concentration of L-aspartic acid or one or more alkaline or alkaline earth metal salts thereof is from 0.5% to 20%, said percentages based on total weight of D-aspartic and L-aspartic acids or salts thereof in said composition. 
Said interpretation would overcome the 112 rejection. 
	Applicant’s argument that the amendment deleting “and/or coadjuvant(s)) and added “and/or coadjuvant(s) renders the rejection moot is not persuasive because said admendment does not cure the deficiency or clarity issues of the recitations of “and” and “or”  recited in the claim.
			
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 
	Claims 1, 2, 5, 8, 10, and 12-13 remain rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over D’Aniello et al. (IT1359913, accessible to the public on 03/15/2007) in view of Curtis-Prior et al. (US4, 804,674).
	D’Aniello et al. teaches a method of treating non-obstructive male infertility characterized by oligo condition and/or asthenozoospermia with or without hypogonadotropic hypogonadism, comprising administering an effective amount of D-aspartic acid or one or more salt thereof to an infertile male, claims 23, 24, in the amount of 5% to 95% by weight, see claim  13. Moreover, D’Aniello et al teach D-aspartic acid is ingested in the amount 2-4 gram daily for a determined number of days induces a significant increase in blood testosterone concentration and a concomitant increase in sperm count and sperm motility, see page 17, second para. D’Aniello et al. further teaches D-aspartic acid is combined with amino acids such as alanine, folic acid at a concentration from 0.002% to 0.006%, vitamin B6 at a concentration from 0.012% to 0.06%, vitamin B12 at a concentration from 6 x 10-6 % to 3 x 10-5 %, Zinc from 0.09% to 0.45%, see page 18, fifth and sixth para. The amino acids can vary from 0.6% to 6% by weight with respect to the total composition, see page 16, sixth para. 
	D’Aniello et al. does not teach L-aspartic acid and L-aspartic acid the amount claimed. 
aspartic acid, glutamic acid, arginine, histidine, asparagine, glutamine and a pharmaceutically acceptable salt thereof, said effective amount being effective only to enhance sperm motility, said sperm motility enhancing agent and a vaginally acceptable carrier, wherein the sperm motility enhancing agent is L-aspartic acid, see claims 1 and 6 and Table. The teaching of L-aspartic acid or salt thereof and a vaginally acceptable carrier meets the “consisting” language of claim 2. Moreover, Curtis-Prior et al. teaches the amount of L-aspartic acid is preferably between 0.25g and 5.0g of the weight of the composition see col 1; line 68 bridging col 2; lines 1-2.  Although the method of the prior art discusses or teaches vaginal administration, the Example (i.e. in vitro)  teaches the effect of  various amino acids sperm motility in a transmembrane apparatus by contacting the amino acid with a male semen. Lastly, Curtis-Prior et al. teaches various vaginal acceptable diluents or carriers including glycerin, PG, see col. 2; lines 35-38. These carriers are also effective in other types of formulations. 
	It would have been prima facie obvious for a person of ordinary skill in the art at the time of the invention was made to combine the pharmaceutically composition taught by D’Aniello et al. with the composition taught by Curtis-Prior et al. because each is taught by the prior art to be useful for the same purpose (i.e., treating male infertility). See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Further, a person of ordinary skill in the art would reasonably have expected to be successful because both compositions were shown 
Further, adjustment of the weight percentage of D-aspartic acid and L-aspartic acid to the claimed weight percentage would be well within the skill of an ordinary artisan since D’Aniello et al. teaches D-aspartic acid at a concentration of 5% to 90% by weight of the total composition and a daily dose of 2 g of the composition and also because Curtis-Prior et al. teaches L-aspartic acid is administered at a dose of 0.25g to 5 g of the weight of the composition.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  For example 2g of D-aspartic acid and 1.6g of L-aspartic acid would be within the range of 80% of D-aspartic acid and 20% L-aspartic acid and 2g of D-aspartic acid and 2g of L-aspartic acid would be within the range 50% D-aspartic acid and 50% L-aspartic acid. The dose or amount taught by D’Aneillo and Curtis-Prior et al touches the amount claimed. 
	Applicant’s arguments and Response to Arguments
Applicants argue the teachings in D’Aniello et al relate to a composition of D-aspartic acid alone which is used in oral treatments. Moreover, Curtis-Prior et al teach topical (intravaginal) use of L-Aspartic acid in a human female. Indeed, no oral treatment or administration step is taught by Curtis-Prior et al, nor is the treatment of an infertile male. Accordingly, the teachings of D’Aniello et al and Curtis-Prior et al are very distinct each other and one skilled in the art would not have been motivated to combine them. In other words, while the teachings of the individual references are directed to treating infertility, the references each teach different compositions, routes of administrations, and gender that is to be treated. In response, the Examiner finds Applicant's argument not persuasive. While the 
In response, the Examiner finds Applicant’s argument not persuasive. Specifically, D’Aneillo et al. teaches D-aspartic acid or one or more salt thereof to an infertile male, claims 23, 24, in the amount of 5% to 95% by weight, see claim  13. Moreover, 
 D’Aneillo et al. teaches D-aspartic acid at a concentration of 5% to 90% by weight of the total composition and a daily dose of 2 g of the composition and also because Curtis-Prior et al. teaches L-aspartic acid is administered at a dose of 0.25g to 5 g of the weight of the composition. The 2 g of D-aspartic acid in the composition of D’Aniello et al. and the 0.25 g to 5g taught by Curtis Prior et al. would give at least 50% D-aspartic acid and 50% L-aspartic acid based on the teaching of 2 g of L-aspartic acid and 2 g of D-aspartic. Additionally, 2g of D-aspartic acid and 1.6g of L-aspartic acid would be within the range of 80% of D-aspartic acid and 20% L-aspartic acid. The dose or amount taught by D’Aneillo and Curtis-Prior et al touches the amount claimed and is obvious over the claimed range. 
	Applicant argues that that one skilled in the art would not have had such an expectation given the different patient populations being treated and the different administration routes used for each individual patient population. Applicant, thus, respectfully asserts that the claimed invention is not obvious over the cited references. In response, the Examiner finds Applicant’s argument not persuasive. D’Aniello et al teach D-aspartic acid is .

	
	Claim 7 remains rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over D’Aniello et al. (IT1359913, accessible to the public on 03/15/2007) in view of Curtis-Prior et al. (US4, 804,674) as applied to claims 1, 2, 5, 8, 10, and 12-13 in further view of Wolinsky, Sports Nutrition: vitamins and trace elements, 1997. Wolinskyis cited in the parent case # 13/320,780.
	The teachings of D’Aniello et al. and Curtis-Prior et al. have been discussed in the above 103. 
	However, D’Aniello et al. and Curtis-Prior et al collectively do not teach coenzyme Q10.
Wolinsky teaches coenzyme Q10 is an energy enhancer, (see page 3). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include coenzyme Q10 to provide a liquid composition used as rehydration drink for sportspeople and athletes. One would have been motivated to do with a reasonable expectation of success because  coenzyme Q10 is an energy enhancer as taught by Wolinsky. 
Applicant’s arguments and Response to Arguments
Applicants argue the added teachings of Wolinsky fail to remedy these defects in the combined teachings of D'Aniello et al. and Curtis-Prior et al. due to the defects associated with the combined teachings of D'Aniello et al. and Curtis-Prior et al. In response, the Examiner finds Applicant’s argument not persuasive. The teaching of Wolinksy clearly remedied the defects in the combined teachings of D”Aniello et al. and Curtis-Prior et al. as both D;Aniello et al. and Curtis-Prior et al. render obvious  1, 2, 5, 8, 10, and 12-13 for the reasons discussed in the  Applicant’s arguments and Response to Arguments Section above. 

Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628